DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 11 states “a sensing circuit for detecting the animal to generate a physiological signal.” Specification page 18 states “The physiological signal is, but not limited to, signals generated by sensing a skin pore size, a change of the skin pore size, a vascular fluid flow rate, and/or a change of the vascular fluid flow rate of an animal 200.” At this time, the examiner will be interpreting this as a sensing circuit for detecting a physiological signal generated by the animal. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 2 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Herrmann (US 2014/0331940) (cited by applicant in IDS dated 09/13/21)
Regarding Claim 1, Herrmann teaches an animal guiding device adapted to be disposed on an animal, comprising: a substrate adapted to be disposed on the animal (top surface of control device 402; Figure 4A); an odor module disposed at the substrate, comprising: an odor source (removable cartridge 404); an atomizer atomizing the odor source into an odor gas (“liquid that when discharged through openings 408 result in a liquid mist” Paragraph [0030]); and a guide tube (tubes 406) receiving the odor gas from the atomizer; and a control module (control device 402) disposed on the substrate and controlling the guide tube to spray the odor gas towards a specified direction (“the scent discharge and transmission through a selected one or more of openings 408 may be triggered based on a received indication of a direction, which is converted to a command by animal control device 402 as described above.” Paragraph [0030]).
Regarding Claim 2, Herrmann teaches the animal guiding device of Claim 1. Herrmann further teaches the animal guiding device according to claim 1, wherein the number of the guide tubes is plural (tubes 406); the plurality of guide tubes are respectively arranged towards different specified directions (“the liquid from cartridge 404 may be transmitted from cartridge 404 through tubes 406 to an appropriate opening 408 and, therefore, discharged in an appropriate .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Herrmann as applied to claim 1 above, and further in view of Kennon (US 2009/0277973).
Regarding Claim 3, Herrmann teaches the animal guiding device of claim 1.
Herrmann fails to teach the animal guiding device, wherein the guide tube comprises a rotating part; the control module controls the rotating part to make the rotating part rotate the guide tube to the specified direction and makes the guide tube spray the odor gas.
However, Kennon teaches the animal guiding device according to claim 1, wherein the guide tube (valve 38) comprises a rotating part; the control module (control element 31) controls the rotating part to make the rotating part (orientation element 37) rotate the guide tube to the specified direction and makes the guide tube spray the odor gas (“The control element 31 may also cause the orientation element 37 to turn to specific locations, in order to change the direction of the heating chamber 36, valve member 38, and the associated scent vapor spray.” Paragraph [0031]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the guide tube of Herrmann with the rotating part as taught by Kennon, in order to guide the animal in a specific direction to avoid dangerous animals or other hazards.
Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Herrmann as applied to claim 1 above, and further in view of Hu (CN 109496893) (cited by applicant in IDS dated 09/13/21).
Regarding Claim 4, Herrmann teaches the animal guiding device of Claim 1.
Herrmann fails to teach the animal guiding device further comprising: a sound wave module disposed at the substrate, the sound wave module comprising: a sound wave generating device generating a sound wave; and a bone conduction device converting the sound wave into a shock wave; wherein the control module controls the bone conduction device for outputting the shock wave to a skull of the animal to simulate the sound from the specified direction.
However, Hu teaches the animal guiding device further comprising: a sound wave module disposed at the substrate (conducting surface 6), the sound wave module comprising: a sound wave generating device generating a sound wave (signal generator 3; Figure 1); and a bone conduction device converting the sound wave into a shock wave (bone conduction vibrator 31); wherein the control module controls the bone conduction device for outputting the shock wave to a skull of the animal to simulate the sound from the specified direction (“Educated device 1 sends the signal intensity, the direction toward the signal weakens quickly judging and searching the weakened signal direction”).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the animal guiding device of Herrmann with the sound wave module of Hu, in order to efficiently guide the animal to the correct location to avoid dangers, without the agitation of devices touching their ears.
Regarding Claim 5, Herrmann and Hu teach the animal guiding device of Claim 4.
Herrmann fails to teach the animal guiding device according to claim 4, wherein the control module controls the bone conduction device for outputting the shock wave to a first internal ear of the animal; the control module controls the bone conduction device for outputting the same shock wave to a second internal ear of the animal at a different time.
However, Hu teaches the animal guiding device, wherein the control module (controller) controls the bone conduction device (bone conduction vibrator 31) for outputting the shock wave to a first internal ear of the animal; the control module controls the bone conduction device for outputting the same shock wave to a second internal ear of the animal at a different time (“the controller corresponding to the remote controller signal generator 3 sends a strong signal on one side”).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the animal guiding device of Herrmann with the bone conduction device directed towards each ear as taught by Hu, in order to guide the animal to the left or to the right, to avoid dangers.
Claims 6, 7, 8, 12, 13, 17, 18, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Herrmann as applied to claim 1 and 2 above, and further in view of Ono et al. (JP 2019208496) (cited by applicant in IDS dated 09/13/21)
Regarding Claim 6, Herrmann teaches the animal guiding device of Claim 1. 
Herrmann fails to teach the animal guiding device, further comprising: a light projecting module disposed at the substrate, comprising: a light generating device generating a light source; and a light projecting device receiving light of the light source from the light generating device; wherein the control module controls the light projecting device to project the light source towards the specified direction.
However, Ono teaches the animal guiding device, further comprising: a light projecting module disposed at the substrate, comprising: a light generating device generating a light source (light source module 10); and a light projecting device receiving light of the light source from the light generating device (irradiation device 15); wherein the control module controls (control unit 14) the light projecting device to project the light source towards the specified direction (“the control unit 14 controls the light irradiation timing and the light irradiation direction of the irradiation device 15.” ).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the animal guiding device of Herrmann with the lighting module of Ono, in order to guide the animal in a specific direction during hazardous conditions such as at night time or during a rainstorm. 
Regarding Claim 7, Herrmann teaches the animal guiding device of Claim 6. 
Herrmann fails to teach the animal guiding device, wherein the light source is a light spot or an optical image.
However, Ono teaches the animal guiding device, wherein the light source is a light spot or an optical image (“The irradiation device 15 forms light having an outline visible to the quadruped animal on the irradiation surface”).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the animal guiding device of Herrmann with the light spot of Ono, in order for the animal to easily discern between the light from the guiding device and other lights in its environment while being guided.
Regarding Claim 8, Herrmann teaches the animal guiding device of Claim 6. 
Herrmann fails to teach the animal guiding device, wherein the number of the light projecting devices is plural; the light projecting devices are respectively disposed towards different specified directions; the control module controls at least one of the light projecting devices to project the light source.
However, Ono teaches the animal guiding device, wherein the number of the light projecting devices is plural; the light projecting devices are respectively disposed towards different specified directions (“in FIG. 23A, the irradiation devices 15-1 and 15-2 are installed at different angles” “The irradiation devices 15-1 to 15-4 are any of the irradiation devices shown in the first to sixth embodiments, and are the irradiation devices shown in the first to sixth embodiments.”); the control module controls at least one of the light projecting devices to project the light source  (“the control unit 14 controls the light irradiation timing and the light irradiation direction of the irradiation device 15.” ).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the animal guiding device of Herrmann with the multiple lights in different directions as taught by Ono, in order to efficiently guide the animal to the correct location while avoiding dangers.
Regarding Claim 12, Herrmann teaches the animal guiding device of Claim 1.
Herrmann fails to teach the animal guiding device, further comprising: a communication module disposed at the substrate; and a positioning module disposed at the substrate, the positioning module being for generating a positioning signal based on a position of the animal; wherein the control module outputs the positioning signal through the communication module.
However, Ono teaches the animal guiding device, further comprising: a communication module disposed at the substrate (“The sound output device and the control device 20 are communicably connected by wireless or wired communication.” ; “The LED light source module 10 and the control device 20 are connected by wire or wirelessly”); and a positioning module disposed at the substrate (position acquisition unit 12), the positioning module being for generating a positioning signal based on a position of the animal (“The position information acquisition unit 12 acquires information on the current position of the dog 30”); wherein the control module outputs the positioning signal through the communication module (“position information acquisition unit 12 may acquire information on the current position of the dog 30 by GPS”).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the animal guiding device of Herrmann with the communication and positioning modules as taught by Ono, in order for the user to remotely guide the animal away from dangers, without scaring the animal.
Regarding Claim 13, Herrmann teaches the animal guiding device of Claim 2. 
Herrmann fails to teach the animal guiding device, further comprising: a communication module disposed at the substrate; and a positioning module disposed at the substrate, the positioning module being for generating a positioning signal based on a position of the animal; wherein the control module outputs the positioning signal through the communication module.
However, Ono teaches the animal guiding device, further comprising: a communication module disposed at the substrate (“The sound output device and the control device 20 are communicably connected by wireless or wired communication.” ; “The LED light source module 10 and the control device 20 are connected by wire or wirelessly”); and a positioning module disposed at the substrate (position acquisition unit 12), the positioning module being for generating a positioning signal based on a position of the animal (“The position information acquisition unit 12 acquires information on the current position of the dog 30”); wherein the control module outputs the positioning signal through the communication module (“position information acquisition unit 12 may acquire information on the current position of the dog 30 by GPS”).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the animal guiding device of Herrmann with the communication and positioning modules as taught by Ono, in order for the user to remotely guide the animal away from dangers, without scaring the animal.
Regarding Claim 17, Herrmann teaches the animal guiding device of Claim 6. 
Herrmann fails to teach the animal guiding device, further comprising: a communication module disposed at the substrate; and a positioning module disposed at the substrate, the positioning module being for generating a positioning signal based on a position of the animal; wherein the control module outputs the positioning signal through the communication module.
However, Ono teaches the animal guiding device, further comprising: a communication module disposed at the substrate (“The sound output device and the control device 20 are communicably connected by wireless or wired communication.” ; “The LED light source module 10 and the control device 20 are connected by wire or wirelessly”); and a positioning module disposed at the substrate (position acquisition unit 12), the positioning module being for generating a positioning signal based on a position of the animal (“The position information acquisition unit 12 acquires information on the current position of the dog 30”); wherein the control module outputs the positioning signal through the communication module (“position information acquisition unit 12 may acquire information on the current position of the dog 30 by GPS”).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the animal guiding device of Herrmann with the communication and positioning modules as taught by Ono, in order for the user to remotely guide the animal away from dangers, without scaring the animal.
Regarding Claim 18, Herrmann teaches the animal guiding device of Claim 7. 
Herrmann fails to teach the animal guiding device, further comprising: a communication module disposed at the substrate; and a positioning module disposed at the substrate, the positioning module being for generating a positioning signal based on a position of the animal; wherein the control module outputs the positioning signal through the communication module.
However, Ono teaches the animal guiding device, further comprising: a communication module disposed at the substrate (“The sound output device and the control device 20 are communicably connected by wireless or wired communication.” ; “The LED light source module 10 and the control device 20 are connected by wire or wirelessly”); and a positioning module disposed at the substrate (position acquisition unit 12), the positioning module being for generating a positioning signal based on a position of the animal (“The position information acquisition unit 12 acquires information on the current position of the dog 30”); wherein the control module outputs the positioning signal through the communication module (“position information acquisition unit 12 may acquire information on the current position of the dog 30 by GPS”).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the animal guiding device of Herrmann with the communication and positioning modules as taught by Ono, in order for the user to remotely guide the animal away from dangers, without scaring the animal.
Regarding Claim 19, Herrmann teaches the animal guiding device of Claim 8. 
Herrmann fails to teach the animal guiding device, further comprising: a communication module disposed at the substrate; and a positioning module disposed at the substrate, the positioning module being for generating a positioning signal based on a position of the animal; wherein the control module outputs the positioning signal through the communication module.
However, Ono teaches the animal guiding device, further comprising: a communication module disposed at the substrate (“The sound output device and the control device 20 are communicably connected by wireless or wired communication.” ; “The LED light source module 10 and the control device 20 are connected by wire or wirelessly”); and a positioning module disposed at the substrate (position acquisition unit 12), the positioning module being for generating a positioning signal based on a position of the animal (“The position information acquisition unit 12 acquires information on the current position of the dog 30”); wherein the control module outputs the positioning signal through the communication module (“position information acquisition unit 12 may acquire information on the current position of the dog 30 by GPS”).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the animal guiding device of Herrmann with the communication and positioning modules as taught by Ono, in order for the user to remotely guide the animal away from dangers, without scaring the animal.
Claims 6 and 9 are further rejected under 35 U.S.C. 103 as being unpatentable over Herrmann as applied to claim 1 above, and further in view of Renforth.
Regarding Claim 6, Herrmann teaches the animal guiding device of Claim 1.
Herrmann fails to teach the animal guiding device, further comprising: a light projecting module disposed at the substrate, comprising: a light generating device generating a light source; and a light projecting device receiving light of the light source from the light generating device; wherein the control module controls the light projecting device to project the light source towards the specified direction.
However, Renforth teaches the animal guiding device, further comprising: a light projecting module (device 400) disposed at the substrate (housing 415), comprising: a light generating device generating a light source (light emitting unit 480; Figure 10 and 11); and a light projecting device receiving light of the light source from the light generating device (lenses 485); wherein the control module (control unit 495) controls the light projecting device to project the light source towards the specified direction (“each angle provides an alternate position for a light projected on a surface” Paragraph [0048]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the animal guiding device of Herrmann with the lighting module of Renforth, in order to guide the animal in a specific direction during hazardous conditions such as at night time or during a rainstorm. 
Regarding Claim 9, Herrmann and Renforth teach the animal guiding device of Claim 6, and, furthermore Renforth teaches the animal guiding device, wherein the light projecting device comprises a rotating part (rotating lens wheel 475; Figure 10); the control module controls the rotating part to make the rotating part rotate the light projecting device to the specified direction (“For example, a first lens 485a directs projected light at an angle theta” Paragraph [0048]) and makes the light projecting device project the light source (“Rotation of the lens wheel 475 may be performed remotely, for example with a remote control. Thus, an operator of the device 400 via a control unit 495 may communicate an instruction to the control unit 495 to select a lens suitable to the situation or based on a projection of light into a pet's field of view.” Paragraph [0049].)
Claims 9 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Herrmann and Ono as applied to claim 6 above, and further in view of Renforth (US 2007/0056531).
Regarding Claim 9, Herrmann and Ono teach the animal guiding device of Claim 6. Furthermore Ono teaches the device wherein the light projecting device comprises a rotating part (end portion 542; Figure 24) that allows for manually rotating the light to project the light in a specified direction
Herrmann in view of Ono fails to teach the animal guiding device, wherein the control module controls the rotating part to make the rotating part rotate the light projecting device to the specified direction and makes the light projecting device project the light source.
However, Renforth teaches the animal guiding device, wherein the light projecting device comprises a rotating part (rotating lens wheel 475; Figure 10); the control module controls the rotating part to make the rotating part rotate the light projecting device to the specified direction (“For example, a first lens 485a directs projected light at an angle theta” Paragraph [0048]) and makes the light projecting device project the light source (“Rotation of the lens wheel 475 may be performed remotely, for example with a remote control. Thus, an operator of the device 400 via a control unit 495 may communicate an instruction to the control unit 495 to select a lens suitable to the situation or based on a projection of light into a pet's field of view.” Paragraph [0049].
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the animal guiding device of Herrmann with the rotating light as taught by Renforth, in order to guide the animal in a specific direction to avoid dangerous animals or other hazards.
Regarding Claim 20, Herrmann, Ono, and Renforth teach the animal guiding device of Claim 9.
Herrmann fails to teach the animal guiding device, further comprising: a communication module disposed at the substrate; and a positioning module disposed at the substrate, the positioning module being for generating a positioning signal based on a position of the animal; wherein the control module outputs the positioning signal through the communication module.
However, Ono teaches the animal guiding device, further comprising: a communication module disposed at the substrate (“The sound output device and the control device 20 are communicably connected by wireless or wired communication.” ; “The LED light source module 10 and the control device 20 are connected by wire or wirelessly”); and a positioning module disposed at the substrate (position acquisition unit 12), the positioning module being for generating a positioning signal based on a position of the animal (“The position information acquisition unit 12 acquires information on the current position of the dog 30”); wherein the control module outputs the positioning signal through the communication module (“position information acquisition unit 12 may acquire information on the current position of the dog 30 by GPS”).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the animal guiding device of Herrmann with the communication and positioning modules as taught by Ono, in order for the user to remotely guide the animal away from dangers, without scaring the animal.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Herrmann as applied to claim 1 above, and further in view of Gong et al. (CN 108477015) (cited by applicant in IDS dated 09/13/21).
Regarding Claim 10, Herrmann teaches the animal guiding device of Claim 1. Herrmann further teaches the animal guiding device further comprising a detection circuit for detecting the environment around the animal (“another animal's motion or presence may be detected by camera and speaker 516 or via any other suitable sensor, such as by a motion sensor or other sensor configured to detect indicators of animal motion or presence” Paragraph [0038])
Herrmann fails to teach the animal guiding device, further comprising: an ultrasonic wave module disposed at the substrate, the ultrasonic wave module comprising an environment detection circuit generating an ultrasonic wave for detecting the environment around the animal; wherein the control module controls the environment detection circuit for outputting the ultrasonic wave to the environment around the animal.
However, Gong teaches the animal guiding device, further comprising: an ultrasonic wave module disposed at the substrate (ultrasonic distance measurement module), the ultrasonic wave comprising an environment detection circuit generating an ultrasonic wave for detecting the environment around the animal; wherein the control module controls the environment detection circuit for outputting the ultrasonic wave to the environment around the animal (“when the left side of the ultrasonic distance measuring module detects an obstacle, it will feedback the information to the processing module; the processing module control vibration motor to work right side”).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the environment detection circuit of Herrmann with the ultrasonic wave module of Gong, in order for the animal to receive immediate feedback as to where a hazard is located, so they can avoid dangers.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Herrmann as applied to claim 1 above, and further in view of Arabani (US 2018/0014512).
Regarding Claim 11, Herrmann teaches the animal guiding device of Claim 1.
Herrmann fails to teach the animal guiding device, further comprising: a communication module disposed at the substrate; and an ultrasonic wave module disposed at the substrate, the ultrasonic wave module comprising a sensing circuit for detecting the animal to generate a physiological signal; wherein the control module outputs the physiological signal through the communication module.
However, Arabani teaches the animal guiding device, further comprising: a communication module disposed at the substrate (bi-directional wireless communication link 120); and an ultrasonic wave module disposed at the substrate, the ultrasonic wave module comprising a sensing circuit for detecting the animal to generate a physiological signal (“empathy observation module 400 also monitors various physiological attributes of the animal” Paragraph [0038]); wherein the control module outputs the physiological signal through the communication module (“The one or more sensors for detecting physiological parameters of the animal… The observation module may collect sensor data from the sensors and transmit the sensor data to the processor engine using wireless communication.” Paragraph [0008]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the animal guiding device of Herrmann with the communication module and ultrasonic wave module of Arabani, in order to in order for the user to remotely guide the animal away from dangers, without scaring the animal, as well as monitor the mental state of the animal to determine other dangers in the area.
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Herrmann and Kennon as applied to claim 3 above, and further in view of Ono et al. (JP 2019208496).
Regarding Claim 14, Herrmann and Kennon teach the animal guiding device of Claim 3.
Herrmann fails to teach the animal guiding device, further comprising: a communication module disposed at the substrate; and a positioning module disposed at the substrate, the positioning module being for generating a positioning signal based on a position of the animal; wherein the control module outputs the positioning signal through the communication module.
However, Ono teaches the animal guiding device, further comprising: a communication module disposed at the substrate (“The sound output device and the control device 20 are communicably connected by wireless or wired communication.” ; “The LED light source module 10 and the control device 20 are connected by wire or wirelessly”); and a positioning module disposed at the substrate (position acquisition unit 12), the positioning module being for generating a positioning signal based on a position of the animal (“The position information acquisition unit 12 acquires information on the current position of the dog 30”); wherein the control module outputs the positioning signal through the communication module (“position information acquisition unit 12 may acquire information on the current position of the dog 30 by GPS”).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the animal guiding device of Herrmann with the communication and positioning modules as taught by Ono, in order for the user to remotely guide the animal away from dangers, without scaring the animal.
Claims 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Herrmann and Hu as applied to claims 4 and 5 above, and further in view of Ono et al. (JP 2019208496).
Regarding Claim 15, Herrmann and Hu teach the animal guiding device of Claim 4.
Herrmann fails to teach the animal guiding device, further comprising: a communication module disposed at the substrate; and a positioning module disposed at the substrate, the positioning module being for generating a positioning signal based on a position of the animal; wherein the control module outputs the positioning signal through the communication module.
However, Ono teaches the animal guiding device, further comprising: a communication module disposed at the substrate (“The sound output device and the control device 20 are communicably connected by wireless or wired communication.” ; “The LED light source module 10 and the control device 20 are connected by wire or wirelessly”); and a positioning module disposed at the substrate (position acquisition unit 12), the positioning module being for generating a positioning signal based on a position of the animal (“The position information acquisition unit 12 acquires information on the current position of the dog 30”); wherein the control module outputs the positioning signal through the communication module (“position information acquisition unit 12 may acquire information on the current position of the dog 30 by GPS”).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the animal guiding device of Herrmann with the communication and positioning modules as taught by Ono, in order for the user to remotely guide the animal away from dangers, without scaring the animal.
Regarding Claim 16, Herrmann and Hu teach the animal guiding device of Claim 5.
Herrmann fails to teach the animal guiding device, further comprising: a communication module disposed at the substrate; and a positioning module disposed at the substrate, the positioning module being for generating a positioning signal based on a position of the animal; wherein the control module outputs the positioning signal through the communication module.
However, Ono teaches the animal guiding device, further comprising: a communication module disposed at the substrate (“The sound output device and the control device 20 are communicably connected by wireless or wired communication.” ; “The LED light source module 10 and the control device 20 are connected by wire or wirelessly”); and a positioning module disposed at the substrate (position acquisition unit 12), the positioning module being for generating a positioning signal based on a position of the animal (“The position information acquisition unit 12 acquires information on the current position of the dog 30”); wherein the control module outputs the positioning signal through the communication module (“position information acquisition unit 12 may acquire information on the current position of the dog 30 by GPS”).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the animal guiding device of Herrmann with the communication and positioning modules as taught by Ono, in order for the user to remotely guide the animal away from dangers, without scaring the animal.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. James et al. (US 10375930) and Ruehring (US 2013/0030242) are considered relevant prior art as they pertain to animal guiding devices using different sensors and inputs.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALANNA KAY PETERSON whose telephone number is (571)272-6126. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua Huson can be reached on 571-270-5301. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.K.P./Examiner, Art Unit 3642                                                                                                                                                                                                        
/JOSHUA D HUSON/Supervisory Patent Examiner, Art Unit 3642